COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-114-CV
  
  
JOANNA MOODY                                                                  APPELLANT
  
V.
  
BRUCE 
MONROE                                                                      APPELLEE
  
----------
FROM 
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
July 24, 2003, we notified appellant by letter that her brief had not been filed 
as required by rule 38.6(a). Tex. R. App. 
P. 38.6(a). We stated we would dismiss the appeal for want of prosecution 
unless appellant or any party desiring to continue this appeal filed with the 
court within ten days a response showing grounds for continuing the appeal. 
Although have not received a response to our letter, appellant has filed a 
motion to dismiss appeal.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
                                                                  PER 
CURIAM
 
  
PANEL D:   SAM 
J. DAY, J. (Retired, Sitting by Assignment); LIVINGSTON and DAUPHINOT, JJ.
  
DELIVERED: 
November 20, 2003
 

  
NOTES
1. 
See Tex. R. App. P. 47.4.